Title: To Thomas Jefferson from Isaac Briggs, 15 September 1806
From: Briggs, Isaac
To: Jefferson, Thomas


                        
                            My Dear friend,
                            
                            Washington M.T. 15 of the 9 mo. 1806.
                        
                        Thy friendly dated April 26. 06 I received some time ago—I intend to reply to it fully by next mail—at
                            present I can only request thy acceptance of all the thanks that gratitude and affection can feel.
                        The object of this is to present to thee the bearer, my esteemed friend, Joseph Chambers, agent to the
                            Chactaw trading house on Tombigbee River. I believe I have mentioned him to thee in some of my former communications as a
                            man who, like myself, has been the object of unmerited persecution. I believe him to be a worthy, honest man—and as such I
                            present him. 
                  Accept an assurance of my warmest affection and gratitude.
                        
                            (signed) Isaac Briggs.
                        
                    